ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 20, 1973 (274 So.2d 549) affirming the summary final judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 13, 1973 (288 So.2d 238) and mandate now lodged in this court quashed this court’s judgment and remanded the cause for further proceedings;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause on April 4, 1973 is withdrawn, the judgment of this court filed in this cause on March 20, 1973 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the summary final judgment appealed herein is reversed and the cause remanded to the circuit court for further proceedings not inconsistent with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).